Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 was filed before the mailing date of the Non-final rejection on .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. 	The formal drawings filed on 9/17/2019 have been approved by the examiner.

Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:.” BARRIER LAYER ALONG THE SIDEWALL OF SELF-ALIGNEDVIA STRUTURES ”.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6. 	Claims 1-4 and 8 are rejected under 35 U.S.C. 102b as being clearly anticipated by Frohberg et al. (US 2008/0026564).
With respect to Claims 1 and 8, Frohberg teaches a conductive line feature (i.e. the lower portion of a conductive portion 206 in dielectric layer 601) over a substrate 201.  A conductive etch stop layer 602 over the conductive line feature.  A contact via 608 (i.e. the nearest portion of 206 represented by width “ X ”) over the conductive etch stop layer 602.  A barrier layer 205 (i.e. made of TaN) disposed along a sidewall of the conductive line feature, a sidewall of the conductive etch stop layer 602, and a sidewall of the contact via (see paragraphs 33, 50, 57, 72, and 84-100; Figs.5a, 5b, and 6).
With respect to Claim 2, Frohberg teaches wherein a composition of the conductive etch stop layer (i.e. made of SiN, SiC, or SiCN) is different from a composition of the conductive line feature (i.e. made of a conductive material) (see paragraphs 34 and 53).
With respect to Claim 3, Frohberg teaches wherein the contact via 608 having a width “ X ”includes a first end away from the substrate and a second end closer to the substrate than the first end.  A width of the first end is substantially identical to a width of the second end (see Figs. 5a, 5b, and 6).
With respect to Claim 4, Frohberg teaches wherein the sidewall of the contact via is flush with the sidewall of the conductive etch stop layer (see Figs. 5a, 5b, and 6).


s 16, 19 are rejected under 35 U.S.C. 102b as being clearly anticipated by Tung et al. (US 2015/0061141).
With respect to Claim 16, Tung teaches depositing a layer stack over a substrate 24, wherein the layer stack comprises a first metal layer 26, a conductive etch stop layer 34 over the first metal layer 26.  A second metal layer 40 over the conductive etch stop layer 34.  A cap layer 42 over the second metal layer 40.  Patterning the layer stack to form conductive line features out of the first metal layer and contact vias out of the second metal layer (see paragraphs 18-27; Figs. 5 and 6).
With respect to Claim 19, Tung teaches depositing a barrier layer over the conductive line features and the contact vias (see Figs. 5 and 6).

Allowable Subject Matter
7.    Claims 9-15 are allowed.
8.    Claims 5-7, 17, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.    The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of the sidewall of the conductive line feature is flush with the sidewall of the conductive etch stop layer, wherein the barrier layer extends continuously along the sidewall of the conductive line feature, the sidewall of the conductive etch stop layer, and the sidewall of the contact via in claim 5.
A first portion of the conductive etch stop layer is disposed between the conductive line feature and the contact via, wherein a second portion of the conductive etch stop layer is not disposed between the conductive line feature and the contact via, wherein a portion of the barrier layer is disposed over the second portion in claim 6.
A glue layer between the conductive line feature and the substrate, wherein the barrier layer extends into the substrate below the glue layer in claim 7.
A barrier layer disposed along a sidewall of the first conductive line feature, a sidewall of the conductive etch stop layer, and a sidewall of the first contact via, wherein a sidewall of the first contact via is flush with a sidewall of the first conductive line feature.  A sidewall of the second portion of the conductive etch stop layer is flush with a sidewall of the second conductive line feature in claim 9.
The layer stack further comprises a first glue layer between the first metal layer and the substrate; and a second glue layer between the second metal layer and the cap layer in claim 17.
Patterning of the layer stack comprises etching the layer stack to form first openings along layer stack features.  Depositing a protection layer over the layer stack features.  Depositing a hard mask layer over the layer stack features.  Patterning the hard mask layer to form second openings.  Depositing a reverse material in the second openings.  Patterning the layer stack features using the reverse material as an etch mask in claim 18.
A plurality of the contact vias is disposed over a plurality of the conductive line features, wherein the barrier layer extends from sidewalls of the plurality of the contact vias to sidewalls of the plurality of the conductive line features in claim 20.


Conclusion
10. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.


AC/February 24, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897